Case 2:18-cv-00295-JRG Document 262 Filed 04/27/20 Page 1 of 3 PageID #: 6070



                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 SAS INSTITUTE INC.,

               Plaintiff,

        vs.                                                 Case 2:18-cv-00295-JRG

 WORLD PROGRAMMING LIMITED et al.,

               Defendants.


              NOTICE OF DISMISSAL PURSUANT TO RULE 41(a)(1)(a)(i)

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff SAS Institute Inc.

(“SAS”), hereby moves for an order dismissing with prejudice all claims by SAS against

Defendants YUM! Brands, Inc. and Pizza Hut, Inc.

       Each party shall bear its own costs, attorneys’ fees, and expenses.

       Dated: April 27, 2020                        Respectfully submitted,

                                                     /s/ Pressly M. Millen
                                                    Pressly M. Millen
                                                    Pro Hac Vice
                                                    Raymond M. Bennett
                                                    Pro Hac Vice
                                                    Samuel B. Hartzell
                                                    Pro Hac Vice
                                                    WOMBLE BOND DICKINSON (US) LLP
                                                    555 Fayetteville Street, Suite 1100
                                                    Raleigh, North Carolina 27601
                                                    (919) 755-2135
                                                    press.millen@wbd-us.com
                                                    ray.bennett@wbd-us.com
                                                    sam.hartzell@wbd-us.com



                                                    Christian E. Mammen
                                                    Pro Hac Vice



                                              -1-
Case 2:18-cv-00295-JRG Document 262 Filed 04/27/20 Page 2 of 3 PageID #: 6071



                                          Carrie Richey
                                          WOMBLE BOND DICKINSON (US) LLP
                                          1841 Page Mill Road, Suite 200
                                          Palo Alto, California 94304
                                          (408) 341-3067
                                          chris.mammen@wbd-us.com
                                          carrie.richey@wbd-us.com

                                          Michael C. Smith
                                          State Bar No. 18650410
                                          SIEBMAN, FORREST, BURG & SMITH,
                                          LLP
                                          113 East Austin Street
                                          Marshall, Texas 75671
                                          (903) 938-8900
                                          michaelsmith@siebman.com

                                          Attorneys for Plaintiff SAS Institute Inc.




                                    -2-
Case 2:18-cv-00295-JRG Document 262 Filed 04/27/20 Page 3 of 3 PageID #: 6072



                             CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served on counsel for

Defendants via the Court’s CM/ECF system April 27, 2020.

                                                 /s/ Pressly M. Millen
                                                 Pressly M. Millen




                                           -3-
